The assumption that the administrative action in question took place in a quasi-judicial setting appears especially appropriate, since appellee at oral argument explicitly withdrew his contention that this was not a quasi-judicial proceeding, and requested a ruling on the very assumption that was made in the majority opinion.
It is suggested, however, that to make the assumption is to decide the case.
"* * * Nevertheless, there can be no question but that * * * §2506.01 applies to the final orders, adjudications or decisions of any and all officers, tribunals, authorities, board[s], bureaus, etc. of any and all political subdivisions of the state and local governments. So long as a quasi-judicial as opposed to either a purely legislative or purely administrative function is being performed, the common pleas court is authorized to hear the matter on appeal according to a statutorily defined procedure." (Emphasis sic.) Wolf  Robiner, Ohio Revised Code Chapter 2506 — Judicial Review of Administrative Rulings (1973), 22 Cleve. St. L. Rev. 229, 230.
The very first phrase of R.C. 2506.01 indicates the applicability of the appeal procedure to "[e]very final order." Moreover, the same section specifies that the appeal is "* * * in addition to any other remedy of appeal provided by law," a concept which is inconsistent both with the suggestion that R.C. Chapter 2506 creates no causes of action, and with the idea that the existence of an R.C. Chapter 2506 appeal is somehow dependent upon a right of appeal otherwise existing elsewhere.
The existence of a separate appeal procedure should not be a prerequisite to the appealability of any decision under R.C. Chapter 2506. Indeed, the Supreme Court of Ohio has held that a determination made pursuant to a municipal charter provision is appealable under R.C. Chapter 2506, even where the charter expressly provides that the decision appealed from shall be final:
"The proceeding outlined in the Dayton City Charter is clearly quasi-judicial and is what R.C. 2506.01 was enacted to supplement. * * *" Haught v. Dayton (1973), 34 Ohio St.2d 32,35, 63 O.O. 2d 49, 51, 295 N.E.2d 404, 406.
The Anderson case, supra, relates to a direct action brought by an employee against the director of the department in which she was employed. The action was not an appeal, and it was filed long after the appeal time had expired. There is no suggestion that the suspension was *Page 38 
imposed in a quasi-judicial setting. A holding that an employee may not test the legality of such a suspension by such a direct action is not, in my opinion, dispositive of the question presently before this court.
Even if it were to be conceded that all suspensions somehow fall within the exclusive purview of R.C. 124.34, it does not follow that all disciplinary measures would be treated the same way as suspensions. The action before us, while admittedly disciplinary in nature, could hardly be considered as a suspension, since it involves neither interruption of service nor loss of compensation. If it is not a suspension, it falls neither within the language of the statute, nor the concept of its exclusiveness, as set forth in Anderson, supra.